Order granting defendant’s motion to dismiss the first cause of action and to strike out certain paragraphs of the amended complaint modified by strildng therefrom the provision that directs that paragraph 23 of the amended complaint be stricken out, and as so modified affirmed, without costs, and with leave to plaintiff, if so advised, to serve an amended complaint. Rich, Jayeox, Kapper and Lazansky, JJ., concur; Kelly, P. J., dissents as to the dismissal of the first cause of action in the complaint, being of opinion that an issue of fact was presented.